Citation Nr: 0126654	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  94-46 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome with degenerative joint disease, currently rated as 
40 percent disabling.  

(The claim of entitlement to payment or reimbursement for 
services provided by the Antioch Ambulance Service on 
February 11, 1998, and August 7, 1998, is the subject of a 
separate decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.  

This matter arose as a result of a November 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Francisco, California (now Oakland, 
California), that denied an evaluation in excess of 40 
percent for chronic low back syndrome with degenerative joint 
disease and entitlement to special monthly compensation based 
on the need for the regular aid and attendance of another 
person or on account of being housebound.  The veteran 
disagreed with this decision and appealed these 
determinations to the Board of Veterans' Appeals (Board).  In 
September 1998, the Board denied the claims.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
June 2000, the Court granted a joint motion of the parties, 
vacated that part of the Board's decision that denied an 
increased rating for chronic low back syndrome with 
degenerative joint disease, and remanded the matter to the 
Board for further proceedings consistent with the joint 
motion.  The appeal as to the remaining issue was dismissed.  
Copies of the Court's Order and joint motion have been placed 
in the claims file.  

In September 2000, the Board wrote to the attorney-
representative who represented the veteran before the Court 
and afforded her the opportunity to submit additional 
argument and evidence in support of the veteran's appeal.  
The attorney-representative responded by telephone in October 
2000, indicating that she did not intend to represent the 
veteran before VA.  Accordingly, the Board wrote to the 
veteran later in October and afforded her the opportunity to 
submit additional argument and evidence in support of her 
appeal.  Thereafter, the veteran requested several extensions 
of time in which to submit additional evidence.  In August 
2001, the Board received the report of a private magnetic 
resonance imaging (MRI) scan of her thoracic and lumbar 
spine.  In addition, her representative prior to her appeal 
to the Court - Disabled American Veterans - submitted a 
written argument in support of her appeal in September 2001.  
That submission has been associated with the claims file.  
The matter is now before the Board for further appellate 
consideration.  



REMAND

Service connection was initially established for chronic low 
back syndrome in a rating decision of May 1966 that also 
assigned a noncompensable evaluation, effective from 
separation.  A rating decision dated in July 1984 increased 
the evaluation for the low back disability to 10 percent 
disabling, effective from November 1983.  Following a VA 
examination in October 1988 that associated neuropathy of the 
right S1 with the veteran's low back pain syndrome, the RO in 
January 1989 increased the rating for the service-connected 
chronic low back syndrome to 40 percent disabling, effective 
from April 1988.  A rating decision dated in January 1990 
denied service connection for a herniated lumbar disc with 
right foot drop.  

The veteran's reopened claim for an increased rating for her 
service-connected low back disability was received in March 
1992 and denied by a rating decision dated in November 1992 
with which she disagreed.  She has continuously prosecuted 
her claim for increase ever since.  In a rating decision of 
September 1994, the service-connected disability was 
reclassified to reflect the disability on the title page of 
this remand.  The 40 percent rating was continued.  

The joint motion indicated that the Board had denied the 
veteran's claim for a rating in excess of 40 percent for her 
service-connected low back disability because of the absence 
of objective evidence of sciatic neuropathy.  The joint 
motion stated that the most recent VA examination focused on 
the veteran's claim for aid and attendance and housebound 
status and did not comment sufficiently on the severity of 
her service-connected back condition.  The joint motion noted 
that the December 1997 examination report did not contain 
sufficient detail to allow for the application of the rating 
schedule because no opinion was offered as to the existence 
or absence of symptoms that might permit an increased 
evaluation.  The joint motion continued as follows:  

Under 38 C.F.R. 4.71a Diagnostic Code 
(DC) 5293, intervertebral disc syndrome 
warrants a 60% disability rating when the 
syndrome is "[p]ronounced; with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to [the] site of 
[the] diseased disc, [with] little 
intermittent relief."  On remand, 
therefore, another medical opinion should 
be provided that specifically addresses 
the issue of whether Appellant has met 
the criteria for entitlement to an 
increased rating contained in DC 5293.  


The written argument provided by the veteran's representative 
in September 2001 emphasized the need for examination 
findings that take into account the factors considered in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 
4.40 and 4.45 (2000).  

The record also indicates that the veteran is receiving 
Social Security disability benefits.  However, it does not 
appear that the medical records supporting the award of those 
benefits have been obtained.  

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which, 
among other things, eliminates the requirement that claims be 
well grounded and redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00 (all of the Act's provisions apply to claims filed 
before the effective date of the Act but not final as of that 
date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
On remand, the RO must ensure that all development and 
notification requirements of the Act are complied with.  

In accordance with the Court's order and joint motion, and in 
view of the comprehensive scope of the Veterans Claims 
Assistance Act of 2000, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her back condition at any time since 
December 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

2.  The RO should obtain from the Social 
Security Administration any records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and her representative so 
notified.  The veteran may also submit 
any medical records in her possession, 
and the RO should give her the 
opportunity to do so prior to arranging 
for her to undergo VA examination.  

4.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of her 
service-connected chronic low back 
syndrome with degenerative joint disease.  
Any indicated studies should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The claims file, including a 
copy of this remand, should be made 
available to the examiner before the 
examination for proper review of the 
medical history.  The examination report 
should reflect whether such a review of 
the claims file was made.  The examiner 
should identify the limitation of 
activity imposed by the disabling 
condition, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon her 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
should also indicate whether the affected 
joint exhibits weakened movement, excess 
fatigability, or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

5.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(as codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are satisfied.  

6.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should readjudicate the claim of 
entitlement to an evaluation in excess of 
40 percent for the service-connected low 
back disability.  If the benefit sought 
on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and her 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that the examination requested in this remand is deemed 
necessary to evaluate her claim and that her failure, without 
good cause, to report for scheduled examinations could result 
in the denial of her claim.  38 C.F.R. § 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



